ON APPLICATION FOR REHEARING

Note from the reporter of decisions:
The Court of Criminal Appeals on August 24,1990, issued an opinion in this case, along with a judgment reading “Rehearing granted; appeal of judgments of conviction dismissed; judgments affirmed as to sentences.” That opinion is published at 567 So.2d 404 (Ala.Cr.App.1990).
On January 20, 1994, following a federal court’s action on the defendant’s habeas corpus petition, the Court of Criminal Appeals set aside its previous judgment dismissing the appeal. On July 7, 1995, that court granted the defendant’s application for rehearing, withdrew its opinion of August 24, *1251990, and affirmed, with an unpublished memorandum.